DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6, 7, 9, 10, 14, 18, 22 of copending Application No. 16321153 or equivalent PGPUB 20190177037. Both application discloses a sandwich structure comprising plate layers and web core and foot and skid connected to a plate layer, wherein the web core comprising web base and at least one tube segment that is mechanical connected to the web base. Although 16321153 does not explicitly claim the tub comprising wood based materials, however 16321153 discloses the pallet comprise wood composite in Par. 36, thus it would have been obvious for person with ordinary skills in the art to modify the tube of 16321153 to be also be made of wood composite. 

Claims 21, 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 12 of copending Application No. 16480680 or equivalent PGPUB 20190382159. Both application discloses a sandwich structure comprising plate layers and web core and foot and skid connected to a plate layer, wherein the web core comprising web base and at least one tube segment that is mechanical connected to the web base.
This is a provisional nonstatutory double patenting rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 39 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated Piringer et al. (US4647063).
As to claim 39’s claim limitation recitation of withdrawn claim 21, Piringer et al. discloses a web (1), for a sandwich plate (2)(see e.g. the core corresponds to the web. When the core is used for sandwich structure and having covering layer on both sides in abstract), comprising at least the following components:
(i)    a web base (3)(see e.g. support layer 2 in Fig 2)
(ii)    at least one tube segment (4)(see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. The segmented corrugations corresponds to the tub segment because the core has thickness) comprising a wood-based material(see e.g. sandwiching structure comprising core formed from wood in line 10-20 in column 1), and comprising a wall (5) which is delimited in the circumferential direction of the respective tube segment (4) by at least two cut ends (8, 9)(see e.g. the corrugation are adhered at troughs to the support layers, wherein the troughs of segment corresponds to the two cut end in line 20-35 in column 2, and the corrugation has upper wall that facing the upper support layer direction), wherein the wall (5) is delimited in the longitudinal extension direction of the tube segment (4) by two cut faces (6, 7), and wherein the at least one tube segment 
and wherein the web (1) has a web depth (D) extending in the longitudinal extension direction of the at least one tube segment (4) (see e.g. the height of the plate, or in this case the thickness of the ski, can corresponds to the segment depth wherein the height of the plate can be selected as desired and cut to the desired height in line 40-65 in column 4),
characterized in that the at least one tube segment (4) is each mechanically connected to the web base (3) by means of the at least two cut ends (8,9), wherein the web depth (D) is equal to the segment depth (d) of the at least one tube segment (4)(see e.g. adhesive forms strong connection or bond between the strip and the supporting layer in line 60-68 in column3, line 1-5 in column 4. Thus the web depth (D) is equal to the segment depth).
As to Claim 39  Piringer et al. discloses a sandwich plate (2), for shell construction or interior construction(see e.g. the light weight construction support core can be used for all industrial purpose such as for floors or walls of building element in 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer et al. (US4647063), and further in view of Hollander et al.(US20050229819)
As to Claim 40 Piringer et al. does not disclose the sandwich plate (2) according to claim 39, characterized in that the sandwich plate (2) further comprises at least one foot or at least one skid, wherein the at least one foot or at least one skid is mechanically connected to the sandwich plate (2). 
Hollander et al. disclose a pallet system comprising sandwich flat deck 14 comprising corrugated core 26(see e.g. Par. 47, Fig 1-2, that is supported by pallet feet 16 combined with skid 18 (see e.g. Par. 43). Hollander et al. discloses the three support structures 12 are designed and configured with openings 22 between post sections or pallet feet 16 to facilitate four-way entry (either by forklift or pallet jack), and enable the pallet 10 to be used on conveyers or roller-systems for maximum versatility (see e.g. Par. 43). Hollander et al. discloses each of the supporting structure of the feet and skid is provided with a plurality of mechanical prone to adapt to puncture the lower surface of the top deck to provide enhanced connection in between in Par. 54. 
Both Piringer et al. and Hollander et al. are analogous in the field of sandwiched laminated multilayer structure comprising core structure that can be used in construction or transportation related industrial application, it would have been obvious for a person with ordinary skills in the art to modify the sandwich plate structure of Piringer et al. by adding feet and skids as taught by Hollander et al. in order to facilitate four-way entry 

Response to Arguments
Applicant's arguments filed 12/13/2020 have been fully considered but they are not persuasive. 

Double Patenting
Applicant also notes that all three of the asserted double patenting rejections are provisional rejections. Accordingly, Applicant requests that these rejections be held in abeyance until such time as the scope of the co-pending claims in the noted applications is settled.
Thus Double Patenting Rejection is maintained. 

Rejections under Section 112(b)
Rejection under Section 112(d)
Rejection are withdrawn. 
Rejections Under Section 102
Applicant argues that Piringer does not recite a structure that is equivalent to the “tube segment” of the subject claims.
The Office asserts that the “segments” in Piringer which are shown therein in Fig. 2 are equivalent to the subject “tube segment”. However, Piringer describes these segments as a corrugated shape, and nowhere does Piringer describe these segments as part of a “tube”. Notably, Piringer does describe a variety of shapes and conformations of the corrugations as follows: “It is possible, therefore, to form the cross-sections of the corrugations from, for example, successive triangles, rectangles or other polygons.” However, despite this relatively detailed description of various geometric possibilities, tubes are not mentioned. Moreover, unlike in the subject application (see subject application at para. 0017), nowhere does Piringer describe the corrugations to have a circumference in cross-section.
Examiner respectfully disagrees: 
Examiner corrects a typo error, replaced “As to claim 21” with “As to claim 39’s claim limitation recitation of withdrawn claim 21”.
Piringer et al. discloses the shape of the corrugations or waves may be bevelled, for example, and be comprised of flat surfaces, or it may be round or oval or maybe composed of segments of any desirable form.  It is possible, therefore, to form the cross-sections of the corrugations from, for example, successive triangles, rectangles or other polygons. A corrugation wave with round shape corresponds to the claimed tube in the instant application. Furthermore, for a person with ordinary skills in the art knows that the cross section of a Flexible tube can change and can be any shape.  
the term tube segment refers to a part of a real or imagined tube with a longitudinal extension direction.  The cross-section of the tube perpendicular to its longitudinal extension direction has a circumference, i.e. an imaginary line which delimits the cross-section on its outer side.  Thereby, the cross-section is not necessarily circular, but can in particular also be formed angular or elliptical.  The circumferential direction of the tube (even in the case of a tube with an angular cross-section) runs along an imaginary circle that surrounds the cross-section of the tube perpendicular to the longitudinal direction of extension in Par. 17. 
So both the round or oval shape or even any other desirable form disclosed by Piringer et al. can corresponds to the claimed tube form in the instant application according to the applicant’s definition of tube. 
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blyt et al. (US5948198).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TONG GUO/           Examiner, Art Unit 1783                                                                                                                                                                                             
/SAMIR SHAH/           Primary Examiner, Art Unit 1787